Citation Nr: 1017656	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  00-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.

As the Board explained in the August 2004 remand, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a decision of June 1984 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).

This case was previously before the Board in August 2004 and 
June 2009 when it was remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's neck disorder was discovered many years after 
service and has not been linked by competent evidence to 
service.


CONCLUSION OF LAW

A neck disorder was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2000, May 2003, June 2003, 
September 2004, December 2006, and March 2007 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the notice provided 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claim.

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The appellant was afforded VA medical 
examinations in February 1984, April 1999, September 2001, 
December 2002, and August 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
neck disorder.  The Veteran contends that his current neck 
disorder is due to an automobile accident in June 1976 while 
on leave to get married while in service.  A police report, 
dated in June 1976, reveals that the Veteran was involved in 
a single car accident in June 1976.  

The Veteran's service treatment records reveal treatment for 
back pain in June 1977.  The Veteran was diagnosed with a 
lumbar back strain.  Upon examination at separation from 
service in August 1977 the Veteran was not noted to be 
diagnosed with any neck disorder.

The Veteran's post-service treatment notes indicate that the 
Veteran complained of neck stiffness in December 1979.  
However, no diagnosis of any neck condition was provided and 
no opinion was rendered regarding the etiology of the 
Veteran's neck pain.

In February 1984 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that he 
had a considerable discomfort around his shoulders and neck 
intermittently since a mediastinoscopy performed in 1976.  
Upon physical examination the Veteran was noted to have a 
supple neck with no masses or tenderness.  There was a 2 inch 
scar noted transverse just inferior to the super-clavicular 
notch.  The Veteran was diagnosed as status post operation of 
mediastinoscopy.  However, again, no diagnosis of any neck 
disorder was provided and no opinion regarding the etiology 
of any neck disorder was rendered.

In February and March 1998 VA treatment notes, the Veteran 
was reported to have a history of a herniated disc of the 
cervical spine and to have chronic back problems.  In a VA 
treatment note, dated in March 1998, the Veteran was found to 
have a normal neck on examination with normal range of 
motion.  

In April 1999 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he was noted to have a diagnosis of 
degenerative disc disease of the cervical spine; however, the 
examiner was unable to find any X-ray evidence of that 
diagnosis in the Veteran's claims folder.  After physical 
examination the Veteran was diagnosed with degenerative disc 
disease and degenerative joint disease of the cervical spine.  
No opinion was provided regarding the etiology of the 
Veteran's disorder.

In a VA treatment note, dated in September 1999 the Veteran 
was noted to complain of neck pain.  In March 2000, March 
2001, and April 2001 the Veteran underwent magnetic resonance 
imaging (MRI) scans of the neck and was diagnosed with 
degenerative changes.  Again in July 2001 the Veteran was 
noted to complain of neck pain.  In a VA treatment note, 
dated in August 2001, the Veteran was noted to have a limited 
range of motion of the neck with diffuse tenderness in the 
lower part of the neck.  There was no muscle spasm and 
neurological examination was normal.  There were normal 
reflexes and no weakness elicited.  The Veteran was noted to 
have indentation of the dural tube at the level C6-7, C5-6, 
and C3-4.  However, no opinion regarding the etiology of the 
Veteran's disorder was provided.

In September 2001 the Veteran was afforded a VA C&P 
examination.  The Veteran reported chronic aches and pains at 
his cervical spine since 1977.  The Veteran was noted to have 
had a motor vehicle accident in 1976 that caused facial 
laceration.  After physical examination the Veteran was 
diagnosed with degenerative disc disease of the cervical 
spine.  No opinion was provided regarding the etiology of the 
Veteran's neck disorder.

In December 2002 the Veteran was afforded a VA C&P 
examination.  The Veteran reported that he continued to have 
chronic neck pain aggravated by activities such as bending, 
lifting, carrying, and sitting.  After examination the 
Veteran was diagnosed with degenerative disc disease of the 
cervical spine.  However, again, no opinion was provided 
regarding the etiology of the Veteran's neck disorder.

In January 2004 the Veteran underwent an X-ray of the neck.  
The X-ray revealed degenerative changes; however, no opinion 
was rendered regarding the etiology of the disorder.

In August 2009 the Veteran was afforded a VA C&P examination.  
The Veteran was noted to report that he had pain in his neck 
every day since a motor vehicle accident in 1976.  The 
examiner noted that the Veteran's claims folder did not 
reveal any complaint of neck pain until 1998.  After 
examination the Veteran was diagnosed with degenerative disc 
disease of the cervical spine with subject complaints of 
radiculopathy without objective neurological findings.  The 
examiner rendered the opinion that the Veteran's neck 
condition was less likely than not due to the Veteran's in 
service motor vehicle accident.  The examiner acknowledged 
the Veteran's reports of having neck pain since his in 
service accident; however, the examiner provided the 
rationale for his opinion that there was no indication in the 
Veterans claims folder that the Veteran complained of, was 
diagnosed with, or was treated for any neck pain until 1998.  
The examiner opined that the Veteran's neck disorder was more 
likely due to the process of aging and body habits.

The Board finds that entitlement to service connection for a 
neck disorder is denied.  The Veteran's service treatment 
records reveal that the Veteran was treated for a facial 
laceration after a motor vehicle accident in service in 1976.  
Upon examination at separation from service in August 1977 
the Veteran was no noted to have any complaints or diagnosis 
of any neck disorder.  The Veteran's post-service treatment 
notes reveal that the Veteran complained of neck stiffness in 
December 1979.  The Veteran reported a history of herniated 
discs in the cervical spine beginning in February 1998.  
However, the Veteran's post-service treatment records do not 
reveal a diagnosis of any cervical spine disorder until April 
1999.  The Board acknowledges that the Veteran has been 
diagnosed with a neck condition since April 1999 and that the 
Veteran has reported that he has had neck pain since his in 
service motor vehicle accident.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of a neck 
disorder until more than 20 years after separation from 
service and the medical evidence does not reveal any 
complaints of neck pain for more than 19 years after 
separation from service even though the Veteran received 
substantial, reported treatment for other conditions during 
the intervening time period.  This is significant evidence 
against the claim.  After examination in August 2009 the 
Veteran was diagnosed with a neck disorder; however, the 
examiner rendered the opinion that the Veteran's neck 
disorder was less likely than not related to the Veteran's in 
service motor vehicle accident and was more likely due to the 
process of aging and the Veteran's body habits.  The examiner 
considered the Veteran's reports that he has had neck pain 
since service; however, the examiner noted that there was no 
indication in the Veteran's medical records during service or 
for many years after service that the Veteran complained of 
any neck disorder.  There is no other indication in the 
claims folder that the Veteran's neck pain may be related to 
the Veteran's active service.  As such, entitlement to 
service connection for a neck disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a neck disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disorder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


